DETAILED ACTION
Claims 1, 34-47 and 66 are currently pending. 
Claims 2-33, 48-65, and 67-70 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 66 are  objected to because of the following informalities:  the claims recite “b) calculating the best fit of the local reflectivity profile against each column of the OCT image to identify the pixel location of the designated retinal layer across the PCT image;”.  (emphasis added).  The typographical error of PCT requires correction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Nakano.
Regarding claim 1, Nakano teaches: 
An optical coherence tomography (OCT) image analysis process comprising:
 visualizing an OCT image from a scan of a patients retina on a display device, wherein the image displays a plurality of retinal layers of the retina; (Nakano [0024] the layered structure is displayed on a display unit. See also [0022] image of layered structure is retinal layers)
 indicating a portion of an edge of at least one of the vitreous and/or retinal and/or choroidal layers with a user input device to provide a designated retinal layer portion; (Nakano [0026] image transformation unit obtains transformed images, edge enhanced Sobel image of the layered structure. See also [0032] diagnostician can visually confirm the layered structure of the retina)
 via a computer processor, calculating a subject's retinal layer reflectivity profile for the designated retinal layer by 
a) averaging the pixel intensity in image columns for an area from about 10 to 50 pixels above and below the designated retinal layer portion to provide a local reflectivity profile (Nakano  [0028] the brightness information creates brightness profiles based on brightness values in an A-scan, identifying peaks [0075] the size of the local region is set to include 5X7 A-scan lines, an average of the magnitudes of the peaks  and an average of the Y value coordinate thereof are calculated for the Y coordinate values at which IS/OS will exist, a set of ten pixels above the calculated average y coordinate value and ten pixels below is set to a range and edge components in the Sobel image within the range are examined) and
 b) calculating the best fit of the local reflectivity profile against each column of the OCT image to identify the pixel location of the designated retinal layer across the PCT image; (Nakano, [0075] the edge component having the closest peak magnitude to the average peak magnitude in the local region and the position thereof is specified as IS/OS. See Also [0034] IS/OS are retinal layers the inner and outer segments of photoreceptors) and
 graphically identifying the retinal layer on the OCT image on the display device.  (Nakano, [0032] an image showing the specified layers are color coded and displayed on the image display unit) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 66  is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (us 2011/0141259) in view of Sadda (US 2016/0183783). 
Regarding claim 66, Nakano teaches: 
A workstation comprising: 
 (Nakano, [0032] an image showing the specified layers are color coded and displayed on the image display unit)
a user input device configured to enable a user to indicate a portion of an edge of at least one the retinal layer on the displayed OCT retinal image; (Nakano [0032] diagnostician can visually confirm the layered structure of the retina)and 
a computer configured to: (CPU)
 receive the indicated portion of an edge of at least one retinal layer on the displayed OCT retinal image; (Nakano [0026] image transformation unit obtains transformed images, edge enhanced Sobel image of the layered structure. See also [0032] diagnostician can visually confirm the layered structure of the retina)
 calculate a patient retinal layer reflectivity profile for the designated retinal layer by 
a) averaging the pixel intensity in image columns for an area from about 10 to 50 pixels above and 5EYEKO-35235.252 below the designated retinal layer portion to provide a local reflectivity profile (Nakano  [0028] the brightness information creates brightness profiles based on brightness values in an A-scan, identifying peaks [0075] the size of the local region is set to include 5X7 A-scan lines, an average of the magnitudes of the peaks  and an average of the Y value coordinate thereof are calculated for the Y coordinate values at which IS/OS will exist, a set of ten pixels above the calculated average y coordinate value and ten pixels below is set to a range and edge components in the Sobel image within the range are examined) and 
b) calculating the best fit of the local reflectivity profile against each column of the OCT image to identify the pixel location of the designated retinal layer across the PCT image; (Nakano, [0075] the edge component having the closest peak magnitude to the average peak magnitude in the local region and the position thereof is specified as IS/OS. See Also [0034] IS/OS are retinal layers the inner and outer segments of photoreceptors) and 
graphically identify the retinal layer on the OCT image on the display device.  (Nakano, [0032] an image showing the specified layers are color coded and displayed on the image display unit)
Nakano fails to explicity disclose an SD-OCT, Sadda teaches the use of an SD-OCT in [0017]. Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the SD-OCT (as taught by Sadda) for the OCT devices in the diagnosis system (as taught by Nakano and Walsh). The inventions lie in the same field of endeavor of automated OCT analysis. The rationale for the substitution is the simple substitution of one well known OCT device for another yielding the predictable result of an automated OCT analysis system.

Claims 34-37, 39-40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US2011/0141259) in view of Walsh (US 2017/0119247). 
Regarding claim 34, Nakano teaches:
) An optical coherence tomography (OCT) image analysis process comprising: 
at a work station, visualizing an OCT dataset from a scan of a patients retina on a display device, wherein the image displays a plurality of cross-sectional retinal layers of the retina; (Nakano, [0032] an image showing the specified layers are color coded and displayed on the image display unit)

via a processor associated with the work station, calculating patient reflectivity profiles for retinal layers and using the reflectivity profile to identify potential retinal locations of the  (Nakano  [0028] the brightness information creates brightness profiles based on brightness values in an A-scan, identifying peaks [0075] the size of the local region is set to include 5X7 A-scan lines, an average of the magnitudes of the peaks  and an average of the Y value coordinate thereof are calculated for the Y coordinate values at which IS/OS will exist, a set of ten pixels above the calculated average y coordinate value and ten pixels below is set to a range and edge components in the Sobel image within the range are examined)
 via the processor, applying one or more algorithms to automatically segment retinal layers in an OCT image, automatically identify lesions in one or more retinal layers, and/or associate a disease with an automated segmentation or lesion identification result, (Nakano  [0028] the brightness information creates brightness profiles based on brightness values in an A-scan, identifying peaks [0075] the size of the local region is set to include 5X7 A-scan lines, an average of the magnitudes of the peaks  and an average of the Y value coordinate thereof are calculated for the Y coordinate values at which IS/OS will exist, a set of ten pixels above the calculated average y coordinate value and ten pixels below is set to a range and edge components in the Sobel image within the range are examined)
displaying an output selected from the group consisting of an image of the patient retina with computer-generated traces defining one or more layers in the image of the patient retina, an association of a disease state with the reflectivity profiles associated with one or more retinal layers in the patient retina, an identification of lesions in one or more retinal layers, an image of 3one or more lesions in one or more retinal layers, an identification of disease of the retina associated with one or more lesions in one or more retinal layers, a designation of a stage of severity of a disease of the retina based on one or more identified lesions in one or more retinal (Nakano, [0032] an image showing the specified layers are color coded and displayed on the image display unit, see also Figure 9, retinal layers with brightness profile)
Nakano fails to teach: 
wherein the one or more algorithms are updated from a remote server performing machine learning algorithms on a database of OCT images for normal and diseased retinas; and
Walsh teaches: 
wherein the one or more algorithms are updated from a remote server performing machine learning algorithms on a database of OCT images for normal and diseased retinas; (Walsh [0191] the computer module comprises a disease risk assessment module for storing and accessing algorithms for determining risk and likelihood of disease, compares data received to stored data, image scan database) and
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the disease learning algorithm (as taught by Walsh) to the OCT retinal segmentation method (as taught by Nakano). The inventions lie in the same field of endeavor of automated OCT analysis. The motivation to combine the references is the earlier detection and treatment of disease. (Walsh [0140]) 

Regarding claim 35, the combination of Nakano and Walsh teaches: 
The process of claim 34, wherein the algorithm associates the reflectivity profile of the designated retinal layer with a disease state of the retina wherein the disease state is selected from the group consisting of Age-related macular degeneration, diabetic retinopathy, retinitis (Walsh [0191] diseases such as maculopathy or the like)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the disease learning algorithm (as taught by Walsh) to the OCT retinal segmentation method (as taught by Nakano). The inventions lie in the same field of endeavor of automated OCT analysis. The motivation to combine the references is the earlier detection and treatment of disease. (Walsh [0140]) 

Regarding claim 36, the combination of Nakano and Walsh teaches: 
The process of claim 35, further comprising the step of using the algorithm to associate a disease state or normal state with the patient retina.  (Walsh [0191] the computer module comprises a disease risk assessment module for storing and accessing algorithms for determining risk and likelihood of disease, compares data received to stored data)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the disease learning algorithm (as taught by Walsh) to the OCT retinal segmentation method (as taught by Nakano). The inventions lie in the same field of endeavor of automated OCT analysis. The motivation to combine the references is the earlier detection and treatment of disease. (Walsh [0140]) 

Regarding claim 37, the combination of Nakano and Walsh teaches: 
The process of claim 34, wherein the algorithm identifies lesions in one or more retinal layers.  (Walsh [0290] the output may include the presence of sturctures such as macular hole, neovascularization, intraretinal hemorrhages…etc)


Regarding claim 39, the combination of Nakano and Walsh teaches: 
The process of claim 34, further comprising obtaining multiple patient retinal images over a defined time period for a given patient, via a processor automatically analyzing the multiple retinal images to identify changes in the retinal images, and displaying an image showing the identified changes in the patient retinal images.   (Walsh, [0191] historical scans of a specific user to detect changes over times, using the detected changed to generate a risk assessment of the disease in the users eyes. See also [0208] generating eye health report)) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the disease progression detection (as taught by Walsh) to the OCT retinal segmentation method (as taught by Nakano). The inventions lie in the same field of endeavor of automated OCT analysis. The motivation to combine the references is the earlier detection and treatment of disease. (Walsh [0140]) 

Regarding claim 40, the combination of Nakano and Walsh teaches: 
The process of claim 39, further wherein the multiple patient retinal images are analyzed to monitor disease progression over time.  (Walsh, [0191] historical scans of a specific user to detect changes over times, using the detected changed to generate a risk assessment of the disease in the users eyes. See also [0208] generating eye health report)) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the disease progression detection (as taught by Walsh) to the OCT retinal segmentation method (as taught by Nakano). The inventions lie in the same field of endeavor of automated OCT analysis. The motivation to combine the references is the earlier detection and treatment of disease. (Walsh [0140]) 

Regarding claim 47, the combination of Nakano and Walsh teaches: 
The process of claim 34, wherein the server remote from the work station is a cloud based server.   (Nakano, See item 30 figure 1, storage unit, see also [0089] computer is on a network)

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Walsh as applied to claim 34 above, and further in view of Sadda (US 2016/0183783).
Regarding claim 45, the combination of Nakano and Walsh fails to teach: 
The process of claim 34, wherein the work station is networked with an SD- OCT device.  
Sadda teaches: 
The process of claim 34, wherein the work station is networked with an SD- OCT device.  (Sadda [0017] SD-OCT) 
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the SD-OCT (as taught by Sadda) for the OCT devices in the diagnosis 

Regarding claim 46, the combination of Nakano, Walsh, and Sadda teaches: 
The process of claim 45, wherein the process further comprising the step of utilizing the SD-OCT device to obtain the OCT dataset of the scan of the patient's retina.  (Sadda [0017] SD-OCT is used in this embodiment) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the SD-OCT (as taught by Sadda) for the OCT devices in the diagnosis system (as taught by Nakano and Walsh). The inventions lie in the same field of endeavor of automated OCT analysis. The rationale for the substitution is the simple substitution of one well known OCT device for another yielding the predictable result of an automated OCT analysis system. 


Allowable Subject Matter
Claims 38 and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 38, the closest known prior art, nor any reasonable combination thereof, teaches: 


Regarding claim 41, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the multiple patient retinal images are analyzed to monitor response to a therapeutic agent over time.  
Claims 42-44 depend from claim 41 and are therefore also objected to as being dependent upon a rejected base claim. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666